Case 5:20-cv-00401-MWF-MRW Document 33 Filed 03/29/21 Page 1 of 1 Page ID #:284



 1
 2
 3
 4
 5
 6
 7
 8
 9        IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. ED CV 20-401 MWF (MRW)
13   MICHAEL MITCHELL,
14                    Petitioner,
                                           JUDGMENT
15               v.
16   C. PFEIFFER, WARDEN,
17                    Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the action is dismissed with prejudice.
23
24   DATE: March 29, 2021              ________________________________
                                       MICHAEL W. FITZGERALD
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
